Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710639260.7, filed on July 31, 2017.
Status of Claims
This action is in reply to the claims filed on January 25, 2020. Claim(s) 1-20 are currently pending and have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant’s Abstract has a current length of 162 words and is 12 words above the maximum length. Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  “obtaining, by a sever,…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “obtaining, by a server,…”.
Claim 1 objected to because of the following informalities:  “training, by the sever,…”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “training, by the server,…”.
Claim 3 objected to because of the following informalities:  “a BP neural network algorithm”.  Appropriate correction is required. For examination purposes, the Examiner will interpret the claimed portion as “a back propagation (BP) neural network”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data obtaining module, configured for a server…”, “a model establishing module, configured for the server…”, and “a diagnosis result obtaining module, configured for the server…” in claim 8, “…an inspection diagnosis establishing unit, an auscultation-olfaction diagnosis establishing unit, an inquiry diagnosis establishing unit, and a palpation diagnosis establishing unit…”, “…the inspection diagnosis establishing unit is configured…” “…the auscultation-olfaction diagnosis establishing unit is configured…”, “…the inquiry diagnosis establishing unit is configured…”, and “…the palpation establishing diagnosis unit is configured…” in claim 15, “…the model establishing module comprises an inspection diagnosis establishing unit, an auscultation-olfaction diagnosis establishing unit, an inquiry diagnosis establishing unit, a palpation diagnosis establishing unit, and a model establishing unit…”, “…the inspection diagnosis establishing unit is configured…”, “…the auscultation-olfaction diagnosis establishing unit is configured…”, “…the inquiry diagnosis establishing unit is configured…”, “…the palpation establishing diagnosis unit is configured…”, and “…the model establishing unit is configured…” in claim 16, “…an inspection diagnosis data preprocessing module and an auscultation-olfaction diagnosis data preprocessing module…”, “…the inspection diagnosis data preprocessing module is configured…”, and “…the auscultation-olfaction diagnosis data preprocessing module is configured…” in claim 17, “…the model optimizing module is configured…” in claim 18, “…the model optimizing module is configured…” in claim 19, and “…the model optimizing module is configured…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim limitations “a data obtaining module, configured for a server…”, “a model establishing module, configured for the server…”, “a diagnosis result obtaining module, configured for the server…”, “…an inspection diagnosis establishing unit, an auscultation-olfaction diagnosis establishing unit, an inquiry diagnosis establishing unit, and a palpation diagnosis establishing unit…”,  “…an inspection diagnosis data preprocessing module and an auscultation-olfaction diagnosis data preprocessing module…”, “…the inspection diagnosis data preprocessing module is configured…”, and “…the auscultation-olfaction diagnosis data preprocessing module is configured…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not disclose definite and sufficient enough of a description of the various modules and units to reasonably clearly link the modules and units configuration to accomplish the step that the modules and units are named for. The Specification in Paragraphs [0103]-[0106] describes the units, but does not define the units and modules outside of reciting similar language as the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Razavian et al. (U.S. Patent Pre-Grant Publication No. 2017/0308981) in view of Zhang (U.S. Patent Pre-Grant Publication No. 2010/0280350).
As per independent claim 1, Razavian discloses an intelligent traditional Chinese medicine diagnosis method, comprising: training, by the server, a to-be-trained model, established based on a deep neural network algorithm, with the inspection diagnosis training data, the auscultation-olfaction diagnosis training data, the inquiry diagnosis training data and the palpation diagnosis training data, to obtain a trained model (See Paragraph [0035]: An initial variable set is created and a model for prediction can be created, machine learning (the machine learning models can be neural networks) can be used to fit models predicting the onset of a condition to develop an enhanced model which provides for enhanced prediction of the particular condition, which the Examiner is interpreting the enhanced model to encompass a trained model and when the initial variable set utilizes the inspection, auscultation, inquiry and palpation procedure collected information disclosed by Zhang below in Paragraphs [0034]-[0037] to encompass the inspection diagnosis training data, the auscultation-olfaction diagnosis training data, the inquiry diagnosis training data and the palpation diagnosis training data.); and diagnosing, by the server, disease data of the patient with the trained model to obtain a diagnosis result of the disease data (See Paragraph [0062]: Medical conditions are encoded as indicator variables based on all International Classification of Diseases (ICD-9) diagnosis codes and are used to diagnose the patient that the model is used on, which the Examiner is interpreting to encompass the claimed portion.).
While Razavian teaches the method as described above, Razavian may not explicitly teach obtaining, by a server, inspection diagnosis training data, auscultation-olfaction diagnosis training data, inquiry diagnosis training data, and palpation diagnosis training data of a patient from a distributed client cluster.
Zhang teaches a method for obtaining, by a server, inspection diagnosis training data, auscultation-olfaction diagnosis training data, inquiry diagnosis training data, and palpation diagnosis training data of a patient from a distributed client cluster (See Paragraphs [0032]-[0037]: The diagnostic engine has four diagnostic methods of inspection, auscultation and olfaction, inquiry, and pulls-taking and palpation can be used to collect patient information and store the patient information, which the Examiner is interpreting to encompass the claimed portion when combined with Razavian’s machine learning and use of training data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Razavian to include obtaining, by a server, inspection diagnosis training data, auscultation-olfaction diagnosis training data, inquiry diagnosis training data, and palpation diagnosis training data of a patient from a distributed client cluster as taught by Zhang to utilize the four diagnostic methods. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Razavian with Zhang with the motivation of improving telemedicine efficiency and access (See Statement Regarding FED Sponsored R&D of Zhang in Paragraph [0007]).
Claim 8 mirrors claim 1 only within a different statutory category, and is rejected for the same reason as claim 1. The addition of “a data obtaining module, configured to for a server”, “a model establishing module, configured to for a server”, and “a diagnosis result obtaining module, configured to for a server” do not differentiate independent claim 8 from independent claim 1 as these modules are encompassed by the teachings of Razavian/Zhang as Razavian discloses in Paragraph [0083] that “module” to encompass implementations using one or more lines of software code and/or hardware implementations.
As per claim 2, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches wherein the method is implemented in a distributed client-server architecture or a cloud computing architecture (See Paragraph [0082]: The embodiments can be implemented by a program product including computer-executable instructions such as a program code, executed by computers in networked environments, which the Examiner is interpreting the networked environments to encompass a distributed client-server architecture.).
As per claim 3, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches wherein the training a to-be-trained model, established based on a deep neural network algorithm, with the inspection diagnosis training data, the auscultation-olfaction diagnosis training data, the inquiry diagnosis training data and the palpation diagnosis training data, to obtain a trained model, comprises: training a to-be-trained inspection diagnosis model, established based on a convolution neural network algorithm, with the inspection diagnosis training data, to obtain a trained inspection diagnosis model (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang’s inspection diagnosis training data that relates to analyzing visual imagery which would identify the neural network of Razavian to a convolutional neural network.); training a to-be-trained auscultation-olfaction diagnosis model, established based on a BP neural network algorithm, with the auscultation-olfaction diagnosis training data, to obtain a trained auscultation-olfaction diagnosis model (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang’s auscultation-olfaction diagnosis training data.); training a to-be-trained inquiry diagnosis model, established based on a BP neural network algorithm, with the inquiry diagnosis training data, to obtain a trained inquiry diagnosis model (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang’s inquiry diagnosis training data.); and training a to-be-trained palpation diagnosis model, established based on a deep neural network algorithm, with the palpation diagnosis training data, to obtain a trained palpation diagnosis model (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang’s palpation diagnosis training data.).
Claim 15 mirrors claim 3 only within a different statutory category, and is rejected for the same reason as claim 3. The addition of “the inspection diagnosis establishing unit, configured to train”, “the auscultation-olfaction diagnosis establishing unit is configured to train”, “the inquiry diagnosis establishing unit is configured to train”, and “the palpation establishing diagnosis unit is configured to train” do not differentiate claim 15 from claim 3 as these units are recited at a level that is encompassed by the teachings of Razavian/Zhang as the units function as labels for steps recited in claim 3.
As per claim 4, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches wherein the training a to-be-trained model, established based on a deep neural network algorithm, with the inspection diagnosis training data, the auscultation-olfaction diagnosis training data, the inquiry diagnosis training data and the palpation diagnosis training data, to obtain a trained model, comprises: training a to-be-trained inspection diagnosis model, established based on a convolution neural network algorithm, with the inspection diagnosis training data, to obtain a trained inspection model (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, and when combined with the disclosure of Zhang’s inspection diagnosis training data that relates to analyzing visual imagery which would identify the neural network of Razavian to a convolutional neural network.); training a to-be-trained auscultation-olfaction diagnosis model, established based on a BP neural network algorithm, with the auscultation-olfaction diagnosis training data, to obtain a trained auscultation-olfaction diagnosis model (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, and when combined with the disclosure of Zhang’s auscultation-olfaction diagnosis training data.); training a to-be-trained inquiry diagnosis model, established based on a BP neural network algorithm, with the inquiry diagnosis training data, to obtain a trained inquiry diagnosis model (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, and when combined with the disclosure of Zhang’s inquiry diagnosis training data.); training a to-be-trained palpation diagnosis model, established based on a deep neural network algorithm, with the palpation diagnosis training data, to obtain a trained palpation diagnosis model (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, and when combined with the disclosure of Zhang’s palpation diagnosis training data.); and training a to-be-trained model, established based on a probabilistic neural network algorithm, with data outputted from output terminals of the trained inspection diagnosis model, the trained auscultation- olfaction diagnosis model, the trained inquiry diagnosis model, and the trained palpation diagnosis model, to obtain a trained model (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, which the Examiner is interpreting to encompass the claimed portion.).
Claim 16 mirrors claim 4 only within a different statutory category, and is rejected for the same reason as claim 4. The addition of “the inspection diagnosis establishing unit, configured to train”, “the auscultation-olfaction diagnosis establishing unit is configured to train”, “the inquiry diagnosis establishing unit is configured to train”, and “the palpation establishing diagnosis unit is configured to train” do not differentiate claim 16 from claim 4 as these units are recited at a level that is encompassed by the teachings of Razavian/Zhang as the units function as labels for steps recited in claim 4.
As per claim 5, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches performing denoising and/or smoothing processing on the inspection diagnosis training data (See Paragraph [0048]: The use of redundant predictors for given predictive model allows for amplification of “good” signals in an otherwise noisy data set, which the Examiner is interpreting the amplification of “good” signals to encompass smoothing processing on the inspection diagnosis training data.).
As per claim 6, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches performing filtering and/or framing processing on the auscultation-olfaction diagnosis training data (See Paragraph [0080]: The instructions may further include instructions for repeating the first stage successively until magnetization at a beginning of each of the sequence blocks is stable, instructions for concatenating a plurality of imaging segments, which correspond to the plurality of sequence blocks, into a single continuous imaging segment, and instructions for encoding at least one relaxation parameter into the single continuous imaging segment, which the Examiner is interpreting the concatenating of a plurality of imaging segments to encompass filtering on the auscultation-olfaction diagnosis training data when combined with Zhang.).
Claim 17 mirrors claims 5 and 6 only within a different statutory category, and is rejected for the same reason as claims 5 and 6. The addition of “an inspection diagnosis data preprocessing module and an auscultation-olfaction diagnosis data preprocessing module” do not differentiate claim 17 from claims 5 and 6 as these modules are encompassed by the teachings of Razavian/Zhang as Razavian discloses in Paragraph [0083] that “module” to encompass implementations using one or more lines of software code and/or hardware implementations.
As per claim 7, Razavian/Zhang discloses the method of claim 1 as described above. Razavian further teaches wherein before the diagnosing disease data of the patient with the trained model to obtain a diagnosis result of the disease data, the method further comprises: optimizing the trained model with new training data to improve accuracy of the trained model, wherein the new training data is disease data obtained after the diagnosis result of the patient is verified (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 9, Razavian/Zhang discloses the system of claim 8 as described above. Razavian further teaches an intelligent traditional Chinese medicine treatment system, configured to determine a corresponding treatment plan based on the diagnosis result obtained by the intelligent traditional Chinese medicine diagnosis system (See Paragraph [0049]: The predictions from the enhanced model is applied to the cohort and is utilized for preventive treatment for the condition A course of preventative treatment is identified based upon application of the predictive model to a particular patient, which the Examiner is interpreting to encompass the claimed portion.), wherein the intelligent traditional Chinese medicine treatment system is a treatment system trained by using a deep neural network algorithm, and a corresponding training sample comprises a history diagnosis result and a corresponding treatment plan (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, and when combined with the disclosure of Zhang’s diagnosis training data the disclosure encompasses the claimed portion.).
As per claim 10, Razavian/Zhang discloses the system of claim 8 as described above. Razavian may not explicitly teach wherein the treatment plan determined by the intelligent traditional Chinese medicine treatment system comprises a prescription of Chinese traditional patent medicine and/or a physical therapy plan.
Zhang teaches a system wherein the treatment plan determined by the intelligent traditional Chinese medicine treatment system comprises a prescription of Chinese traditional patent medicine and/or a physical therapy plan (See Paragraph [0039]: Disease, syndrome, and severity level are bases for physicians to use treatment and prescription engine to decide which of the several major treatment categories will be best fit for pateint conditions, which the Examiner is interpreting the prescription engine to encompass the treatment plan is a prescription of Chinese traditional patent medicine.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Razavian to include the treatment plan determined by the intelligent traditional Chinese medicine treatment system comprises a prescription of Chinese traditional patent medicine and/or a physical therapy plan as taught by Zhang to utilize the four diagnostic methods. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Razavian with Zhang with the motivation of improving telemedicine efficiency and access (See Statement Regarding FED Sponsored R&D of Zhang in Paragraph [0007]).
As per claim 11, Razavian/Zhang discloses the system of claims 8-9 as described above. Razavian further teaches wherein the deep neural network algorithm used for training the intelligent traditional Chinese medicine treatment system comprises a convolution neural network algorithm (See Paragraph [0043]: Neural networks can be used for the machine learning model that are trained and enhanced, and when combined with the disclosure of Zhang’s diagnosis training data that relates to analyzing visual imagery which would identify the neural network of Razavian to a convolutional neural network.).
As per claim 12, Razavian/Zhang discloses the method of claims 1-2 as described above. Razavian further teaches wherein before the diagnosing disease data of the patient with the trained model to obtain a diagnosis result of the disease data, the method further comprises: optimizing the trained model with new training data to improve accuracy of the trained model, wherein the new training data is disease data obtained after the diagnosis result of the patient is verified (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, which the Examiner is interpreting to encompass the claimed portion.).
Claim 18 mirrors claim 12 only within a different statutory category, and is rejected for the same reason as claim 12. The addition of “a model optimizing module” does not differentiate claim 18 from claim 12 as these modules are encompassed by the teachings of Razavian/Zhang as Razavian discloses in Paragraph [0083] that “module” to encompass implementations using one or more lines of software code and/or hardware implementations.
As per claim 13, Razavian/Zhang discloses the method of claims 1 and 3 as described above. Razavian further teaches wherein before the diagnosing disease data of the patient with the trained model to obtain a diagnosis result of the disease data, the method further comprises: optimizing the trained model with new training data to improve accuracy of the trained model, wherein the new training data is disease data obtained after the diagnosis result of the patient is verified (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, which the Examiner is interpreting to encompass the claimed portion.).
Claim 19 mirrors claim 13 only within a different statutory category, and is rejected for the same reason as claim 13. The addition of “a model optimizing module” does not differentiate claim 19 from claim 13 as these modules are encompassed by the teachings of Razavian/Zhang as Razavian discloses in Paragraph [0083] that “module” to encompass implementations using one or more lines of software code and/or hardware implementations.
As per claim 14, Razavian/Zhang discloses the method of claims 1 and 4 as described above. Razavian further teaches wherein before the diagnosing disease data of the patient with the trained model to obtain a diagnosis result of the disease data, the method further comprises: optimizing the trained model with new training data to improve accuracy of the trained model, wherein the new training data is disease data obtained after the diagnosis result of the patient is verified (See Paragraphs [0035] and [0043]: The subset of variables may be determined through training of a machine learning device such as using a dataset comprising the initial set of variables and confirmed medical diagnosis of the condition and the enhanced model may be improved through one or more rounds of training using the dataset to develop a feature set for the enhanced model, and neural networks can be used for the machine learning model that are trained and can be enhanced, which the Examiner is interpreting to encompass the claimed portion.).
Claim 20 mirrors claim 14 only within a different statutory category, and is rejected for the same reason as claim 14. The addition of “a model optimizing module” does not differentiate claim 20 from claim 14 as these modules are encompassed by the teachings of Razavian/Zhang as Razavian discloses in Paragraph [0083] that “module” to encompass implementations using one or more lines of software code and/or hardware implementations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iliff (U.S. Patent Publication No. 8,019,582), describes a structure-based processing includes a method of diagnosing diseases, symptoms, and questions into a set of related disease, symptom, and question structures, such as objects or lists to generate a dialogue with a patient to ultimately diagnose the patient, Turner et al. (U.S. Patent Pre-Grant Publication No. 2019/0340526), describes optimizing neural networks or other models for assessing risks and generating explanatory data regarding predictor variables used in the model, and Tang (“Developing an objective traditional Chinese medicine pulse diagnostic model in essential hypertension”), describes developing a model to integrate the concepts of pulse in Traditional Chinese medicine (TCM) and modern medicine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626